  8:06-cr-00191-JFB-FG3 Doc # 132 Filed: 06/26/20 Page 1 of 6 - Page ID # 442


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

              Plaintiff,                                      8:06CR191

      vs.                                                      ORDER

ROBERT C. GREEN,

              Defendant.



      This matter is before the Court on the defendant’s pro se motion to vacate, set

aside, or correct a sentence under 28 U.S.C. § 2255, Filing No. 123. The United States

Court of Appeals for the Eighth Circuit has authorized the defendant to file a successive

28 U.S.C. § 2255 motion in this Court. Filing No. 124. In his present pro se § 2255

motion, the defendant challenges his conviction and sentence under United States v.

Davis, 139 S. Ct. 2319, 2323 (2019) (finding the residual clause of § 924(c)(3)(B)

unconstitutionally vague).   He contends the predicate offense of kidnapping is not a

crime of violence.

      In its Answer to the defendant’s motion, the United States (hereinafter, “the

Government”) acknowledges that the Davis case is likely to be deemed retroactive,

allowing Green to proceed with this § 2255 motion. It also acknowledges that, although

the United States Court of Appeals for the Eighth Circuit has not addressed whether

kidnapping is a crime of violence under the elements (force) clause of § 924(c)(3)(A),

kidnapping likely will not be deemed to be a crime of violence under the “force” clause

of § 924(c). It denies, however, that Green’s sentence should be vacated, arguing that

the sentence was the result of a Federal Rule of Criminal Procedure 11(c)(1)(C) plea
                                           1
     8:06-cr-00191-JFB-FG3 Doc # 132 Filed: 06/26/20 Page 2 of 6 - Page ID # 443


agreement and that, even if the § 924(c) conviction is vacated, a ten-year sentence

should be imposed on the felon-in-possession conviction.1                      It contends that the

sentence does not exceed the statutory maximum for that offense and argues that the

plaintiff cannot show that the ten-year sentence for the felon-in-possession conviction

would be unreasonable or would constitute a miscarriage of justice. Green urges the

Court to sentence him to time served and presents evidence of courses and programs

he has completed while incarcerated. Filing No. 28, Supplemental Information.

I.      FACTS

        The record shows that the defendant, Robert C. Green, was charged in a

superseding indictment with kidnapping in violation of 18 U.S.C. § 1201(a) and two

firearm offenses—brandishing the firearm during a crime of violence under 18 U.S.C. §

924(c) and being felon in possession of a firearm under 18 U.S.C. § 922(g). Filing No.

19. He entered into a binding plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C).

Filing No. 44.      In the agreement, the government agreed to dismiss the kidnapping

charge, the defendant agreed to enter a plea of guilty to the firearms charges, and the

parties agreed that Green would be sentenced to ten years in prison.                       Id.   Before

sentencing, Green moved to withdraw the plea, contending that kidnapping was not a

crime of violence, but the Court denied the motion. Filing No. 55, Motion; Filing No. 57,

Minute Order.       The Court accepted the Rule 11(c)(1)(C) agreement and sentenced

Green to 120 months imprisonment on the firearms offenses (consecutive terms of 84


1
 Though the government argues that the Rule 11(c)(1)(C) agreement was not based on the Guidelines, a
sentence imposed pursuant to a Type-C agreement is “based on” the defendant's Guidelines rang e s o
long as that range was part of the framework the district court relied o n in imposing t he s entence o r
accepting the agreement. Hughes v. United States, 138 S. Ct. 1765, 1775 (2018). The Court considered
and relied on the Guidelines in accepting the agreement and in sentencing the defendant.

                                                   2
    8:06-cr-00191-JFB-FG3 Doc # 132 Filed: 06/26/20 Page 3 of 6 - Page ID # 444


months on the § 924(c) charge and 36 months on the felon in possession charge).

Filing No. 61, Judgment.          He appealed his conviction and sentence, contending this

Court erred in denying his motion to withdraw his guilty plea and again arguing that the

underlying predicate offense was not a crime of violence that could support his § 924(c)

conviction.    Filing No. 77. The Eighth Circuit rejected his argument and affirmed his

conviction.    Id.   This Court later denied Green’s first motion to vacate, set aside, or

correct his sentence under § 2255, which was based on ineffective assistance of

counsel. Filing No. 101.

        While serving his sentence in the instant case, Green was indicted in the United

States District Court for the Western District of Louisiana for possession of contraband

while in prison, in violation of 18 U.S.C. §§1791(a)(2) and (b)(3).                    United States v.

Green, 2:10CR219, Filing No. 1, Indictment (W.D. La. July 13, 2010). The defendant

was convicted of that offense and was sentenced on December 15, 2011, to a term of

imprisonment of 60 months to be served consecutively to his Nebraska sentence,

followed by three years of supervised release.2 Id., Filing No. 54, Judgment (W.D. La.

December 15, 2011).            Due to that conviction, Green has not been released from

custody.3 According to the Bureau of Prisons website, he is scheduled to be released

on August 11, 2020. See https://www.BOP.gov/inmateloc/; Filing No. 128, Letter with

2
 Terms of supervised release generally run concurrently. 18 U.S.C. § 3624(e) (“The term of superv ised
release commences on the day the person is released from imprisonment and runs concurrently with any
Federal, State, or local term of probation or supervised release or parole for another offense to which t he
person is subject or becomes subject during the term of supervised release.”).
3
 The f act that Green may have completed the Nebraska sentence, he challenges, does not make § 2255
unavailable, as he is now serving another sentence. See Garlotte v. Fordic e, 515 U. S . 39, 47 (1995)
(consecutive sentences are viewed in the aggregate—invalidation of one conviction would advanc e t he
date of his eligibility f or release f rom present incarceration). The Court can to review a completed
sentence when the prisoner is still serving a sentence imposed by a different court at a dif ferent t ime.
DeFoy v. McCullough, 393 F.3d 439, 442 (3d Cir. 2005); Foster v. Booher, 296 F.3d 947, 950 (10t h Cir.
2002).
                                                     3
      8:06-cr-00191-JFB-FG3 Doc # 132 Filed: 06/26/20 Page 4 of 6 - Page ID # 445


attached Individualized Re-entry Plan-Program Review.       Green has been in custody

since May 21, 2006. Filing No. 6.

II.      DISCUSSION

         In light of the Davis case and the Government’s concessions, the Court finds

Green’s conviction on Count II must be vacated. If Davis had been the law at the time

of the defendant’s conviction, the Court would likely have granted the defendant’s

motion to withdraw his Rule 11(c)(1)(C) plea as to that count.      The Court finds the

defendant is entitled to relief under § 2255 because, in light of Davis, he is serving an

unauthorized sentence.     The underlying kidnapping charge cannot qualify as a violent

felony under 18 U.S.C. § 924(c).

         There remains the issue of what the Court would have sentenced Green to on

only the felon-in-possession charge.    In resentencing a defendant who prevails on a §

2255 motion, the district court generally performs a fresh review of the 18 U.S.C. §

3553(a) factors, including the nature of the offense, history and characteristics of the

defendant, the need to deter criminal conduct, and the need to protect the public from

further crimes by the defendant. See United States v. Estrada, 777 F.3d 1318, 1323

(11th Cir. 2015) (per curiam) (ordering that, on remand for resentencing, “the district

court shall consider all appropriate 18 U.S.C. § 3553(a) factors in determining a

reasonable sentence”); see also Gall V. United States, 552 U.S. 38, 49-50 & n.6 (2007).

The § 3553 factors include consideration of the defendant’s advisory Guidelines range.

18 U.S.C. § 3553(a)(4)(A).

         A violation of 18 U.S.C. § 922(g) carries a maximum sentence of ten years. The

presentence investigation report (“PSR”) assigned Green a base offense level of 20

                                            4
      8:06-cr-00191-JFB-FG3 Doc # 132 Filed: 06/26/20 Page 5 of 6 - Page ID # 446


under U.S.S.G. § 2K2.1(a)(4)(A), because he committed the instant firearm offense

after sustaining one felony conviction for a crime of violence.      Filing No. 63, PSR

(Sealed) at 8. That base offense level calculation would still apply without considering

the vacated conviction, because Green has a felony conviction for aggravated robbery.

Id.     The Court finds the defendant’s Guidelines base offense level would then have

been enhanced by two points for possession of a stolen weapon under §

2K2.1(b)(4)(A), and by 4 points under § 2K2.1(b)(6)(B) for use of a firearm in connection

with another offense (whether violent or not), resulting in an offense level of 26. He

would have received a 2-point reduction for acceptance of responsibility, resulting in a

total offense level of 24.

         Green was assessed twelve criminal history points for crimes such as assault,

aggravated robbery, assault on a law enforcement officer, domestic battery, driving

while intoxicated, and possession of marijuana. Id. at 9-19. Two criminal history points

would be added for committing the offense while on probation under § 4A1.1(d) and one

point for committing the offense within two years of release on another conviction under

§ 4A1.1(e), resulting in 15 criminal history points and a criminal history category of VI.

Green would be in criminal history category VI, regardless of whether he would be

characterized as a career offender under the U.S.S.G. 4B1.1. See id. at 9. Under the

Guidelines then in force, Green’s Guidelines range would have been 100 to 125

months. U.S.S.G. Manual Ch. 5, Pt. A (2007). His sentence is capped at the statutory

maximum of 120 months, making his Guidelines range 100 to 120 months for the felon-

in-possession conviction.



                                            5
  8:06-cr-00191-JFB-FG3 Doc # 132 Filed: 06/26/20 Page 6 of 6 - Page ID # 447


      In consideration of the § 3553(a) factors, the court finds the nature of the offense

is serious and the defendant has a significant criminal history. A sentence close to the

midpoint of the advisory Guidelines range, or 110 months would satisfy the need to

deter criminal conduct and the provision of three years of supervised release will protect

the public from further crimes by the defendant.       Because the defendant has now

served longer than that in conjunction with his other conviction, the Court finds the

defendant should be sentenced to time served.        The Court finds the defendant will

benefit from a term of supervised release of three years that is concurrent to supervised

release on his Louisiana conviction.

      Accordingly, the Court finds the defendant’s motion for § 2255 relief should be

granted, and Green should be sentenced to a sentence of time served, followed by

three years of supervised release.

      THEREFORE, IT IS ORDERED:

      1.       The defendant’s motion for habeas corpus should be granted.

      2.       The defendant will be sentenced to time served, followed by three years of

      supervised release with the same terms and conditions of release as previously

      ordered.

      3.       An amended J & C, as well as a judgment on the § 2255 motion, will

      issue.

      DATED this 26th day of June, 2020.

                                          BY THE COURT:

                                          s/Joseph F. Bataillon
                                          United States District Judge


                                            6
